DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-5) in the reply filed on 10/25/2022 is acknowledged.  Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement filed 05/19/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
It is noted that the Office has located a copy of the missing reference, CN 1947227, and it is officially added to the record herein.

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not recite the claimed structural features.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following:
In the specification, in paragraph [0001], the phrase “, and issued as U.S. Patent No.  11,164,758 on November 2, 2021”, or the like, immediately after “2018” in line 2.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: substrate rotation mechanism and roll washing member in claim 1, and polishing unit and drying unit in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification, a substrate rotation mechanism is interpreted to include a spindle, a spin chuck or equivalents thereof; a roll washing member is interpreted to include a spindle, a roller, a roll sponge, or equivalents thereof; a polishing unit is interpreted to include any structure capable of polishing a substrate; and a drying unit is interpreted to include a spinning platform, or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0251101 to Ohno et al. ("Ohno") in view of CN 101877305 to Ebara Corp. (“Ebara”, and note the attached translation) and in further view of applicant’s admitted prior art (“AAPA”).
Regarding claim 1, Ohno teaches a substrate washing device (abstract) comprising: a substrate rotation mechanism configured to hold a substrate and to rotate the substrate about a central axis of the substrate as a rotary axis (Figs. 1, 2, 7C, 7D, ref. 11, para [0057); a first nozzle configured to discharge a first washing liquid from an area above the substrate held by the substrate rotation mechanism (Figs. 1, 2, 7C, 7D, ref. 13, para [0049]) so that the first washing liquid lands in front of the center of the substrate (Fig. 7D, ref. “O”, para [0072]); and a spray nozzle configured to discharge a second washing liquid toward a second area (Fig. 1, ref. 14, para [0062]).
Ohno does not explicitly teach a roll washing member configured to linearly extend over substantially the entire length of the diameter of the substrate and to come into slide-contact with the first surface of the substrate, while rotating about a central axis parallel to the substrate; that the first nozzle is a single tube nozzle, the first single tube nozzle configured to discharge the first washing liquid on a roll winding side of the roll washing member so that the first washing liquid lands on a roll winding side area of the roll washing member and the landed first washing liquid flows on the first surface of the substrate toward the center of the substrate; and wherein a roll winding side area of the first surface of the substrate is divided into two areas, a first area being the side rotated in the opposite direction to the rotational direction of the substrate and the second area being the side rotated in the forward direction to the rotational direction of the substrate, based on a straight line orthogonal to the rotational axis of the roll washing member passing through the center of the substrate in a plan view.
Ebara teaches a substrate processing apparatus (title) including a roll washing member (Fig. 22, ref. 102a and 102b, translation, paragraph bridging pages 20-21) configured to linearly extend over substantially an entire length of a diameter of a substrate and to come into slide-contact with a first surface of the substrate, while rotating about a central axis parallel to the substrate (Fig. 22, note ref. W and rotation arrows), which is disclosed as effective for cleaning )translation, paragraph bridging pages 20-21).  It would have been obvious to one of ordinary skill in the art before the effective fili8ng date of the invention to modify the Ohno device in view of Ebara wherein it includes a roll washing member configured to linearly extend over substantially the entire length of the diameter of the substrate and to come into slide-contact with the first surface of the substrate, while rotating about a central axis parallel to the substrate, with a reasonable expectation of success, in order to enhance cleaning.
Single tube nozzles and their functions were known in the art (see, e.g., AAPA, specification, paragraph bridging pages 2-3) and a person of ordinary skill in the art before the effective filing date of the invention could have substituted a single tube nozzle into the Ohno device with predictable results.  MPEP 2143(I)(B).  
Further, given the discharge disclosed in Ohno and the proximity of the discharge to the center of the substrate (Ohno, Fig. 7D), and the location of the roll washing member relative to the substrate (Ebarra, Fig. 22) it can be reasonably expected that the Ohno/Ebara/AAPA device is fully capable wherein first single tube nozzle discharges the first washing liquid on a roll winding side of the roll washing member so that the first washing liquid lands on a roll winding side area of the roll washing member and the landed first washing liquid flows on the first surface of the substrate toward the center of the substrate and, with regarding the spray nozzle, wherein a roll winding side area of the first surface of the substrate is divided into two areas, a first area being the side rotated in the opposite direction to the rotational direction of the substrate and the second area being the side rotated in the forward direction to the rotational direction of the substrate, based on a straight line orthogonal to the rotational axis of the roll washing member passing through the center of the substrate in a plan view.
Regarding claim 2, Ohno, Ebara and AAPA disclose a device wherein an angle formed between a discharge direction of the first single tube nozzle and an extension direction of the roll washing member is 90˚ ± 30˚ in a plan view (Ohno, Fig. 7D and Ebarra, Fig. 22).
Regarding claim 3, Ohno, Ebara and AAPA disclose a device a nozzle configured to be capable of supplying washing liquid directly to a surface of the roll washing member located in a roll scraping side area of the roll washing member (Ohno, Figs. 7A, 7D, 7E, 7F, 7G and 7H, ref. 17, and para [0057]).  It is noted that the claim does not positively claim a scraper and it is not understood that one is not a required structural feature of the claimed device.
Regarding claim 4, Ohno, Ebara and AAPA disclose a device a nozzle configured to be capable of supplying washing liquid directly to a surface of the roll washing member located in a roll scraping side area of the roll washing member (Ohno, Figs. 7A, 7D, 7E, 7F, 7G and 7H, ref. 17, and para [0057]).  It is noted that the claim does not positively claim a scraper and it is not understood that one is not a required structural feature of the claimed device.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art references are: US 2008/0251101 to Ohno et al. and CN 101877305 to Ebara Corp.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of a polishing unit configured to polish a substrate; a second washing unit configured to wash the polished substrate; a drying unit configured to dry the washed substrate; a control unit configured to control the polishing unit, the first washing unit, the second washing unit and the drying unit; and a housing inside which the polishing unit, the first washing unit, the second washing unit and the drying unit are housed, wherein the control unit is configured control the first washing unit to scrub and wash the substrate by bringing the roll washing member into contact with the substrate while supplying the first washing liquid from the single tube nozzle and the second washing liquid from the spray nozzle, respectively, onto the substrate, and rinse and wash the substrate using the first single tube nozzle with the roll washing member completely excluded from above the substrate horizontally rotated, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 1947227 to Tokyo Electron Ltd. teaches a substrate cleaning apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714